Thomas s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 14, 2015

                                        No. 04-15-00440-CV

                                  Joe GOMEZ and Janie Gomez,
                                         Appellants

                                                  v.

                                      Thomas L. DASHIELL,
                                            Appellee

                      From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 15-241-CCL
                           Honorable Bill R. Palmer, Judge Presiding


                                           ORDER
        On June 29, 2015, appellants Joe Gomez and Janie Gomez file what this court construed
as a notice of appeal from the county court’s June 18, 2015 judgment of eviction. On July 6,
2015, appellants also filed an affidavit of inability to pay costs in this court. It appears appellants
also filed the affidavit in the trial court. The affidavit was filed in the trial court with or before
the notice of appeal as required. See TEX. R. APP. P. 20.1 (c)(1). By order dated July 21, 2015,
we ordered the clerk of this court to send copies of the affidavit and our order to the trial court,
the trial court clerk, the court reporter, and all parties and/or counsel. See TEX. R. APP. P. 20.1
(d)(2). We further ordered that anyone who desired to file a contest to the affidavit to file such
contests in this court on or before July 31, 2015.

         No contests were filed. Because no contests were filed, appellants were considered
indigent for purposes of this appeal. Both the clerk’s record and the reporter’s record have been
filed in this court. Accordingly, appellants brief was originally due September 11, 2015. Neither
the brief nor a motion for extension of time was filed.

        Based on the foregoing, on September 25, 2015, we ordered appellants to file their
appellants’ brief and a written response reasonably explaining their failure to timely file their
brief in this court on or before October 5, 2015. On October 4, 2015, by way of informal
communication, appellants notified this court that they would be filing their brief via facsimile.
The next day, on October 6, 2015, appellants filed a letter, stating the reasons they failed to file a
brief by the original due date was because (1) they had not received a court order to file a brief
by September 11, 2015 and (2) they have not had access to the internet. However, a brief has not
been filed.

         We therefore order appellants to file, on or before October 26, 2015, their appellants=
brief and a written response reasonably explaining their failure to timely file the brief. If they
fail to file a brief and the written response by the date ordered, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a). Appellants are advised that no further
extensions of time to file their brief will be granted absent written proof of extraordinary
circumstances, and informal communications will not be considered as a substitute for a
brief and written response reasonably explaining their failure to timely file the brief.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court